DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 1/2/2021 is acknowledged. Claims 3−5, 10−12, and 16−20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−2, 6−9, and 13−15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,464,166 to Yoeli in view of US Pre-Grant Pub. No. 2014/0064937 to Kray et al. (“Kray”).
Regarding claims 1, 8, and 15, Yoeli teaches a vertical take-off and landing aircraft comprising:
a fuselage 3; and
at least one rotor system, the at least one rotor system comprising:
a rotor duct 10;
at least one rotor blade, wherein the at least one rotor blade comprises a tip end (Yoeli fig. 3).

It would have been obvious to one of ordinary skill in the art at the time of filing to attach the tip extensions of Kray to the blade tip ends of Yoeli in order to reduce blade tip leakage, thereby improving the efficiency of the ducted rotor.
Regarding claims 2 and 9, Yoeli in view of Kray teaches that the tip extension provides a clearance distance 210 between the tip extension and the rotor duct.
Regarding claims 6 and 13, Yoeli in view of Kray teaches that the tip extension has a shape that matches a shape of the at least one rotor blade (Kray where base of the tip extension has a shape that matches the corresponding opening provided on the rotor blade, see fig. 2 and para. [0025]).
Regarding claims 7 and 14, Yoeli in view of Kray teaches that the tip extension is affixed to the tip end of the rotor blade with an adhesive (Kray para. [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/13/2021